—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered July 8, 1999, convicting him of criminal possession of a weapon in the third degree, assault in the second degree (two counts), and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Police officers observed that a pocket of the defendant’s down jacket was weighted down with a gun-shaped object. The officers stopped to inquire of the defendant, who fled. While chasing the defendant, the officers saw the defendant draw a gun from his pocket. Two of the officers were injured while attempting to arrest the defendant.
Since the initial stop was justified by the reasonable suspicion that the defendant possessed a gun (see, People v Prochilo, 41 NY2d 759, 762; People v Drone, 272 AD2d 53; People v Wright, 253 AD2d 720; People v Rogers, 121 AD2d 481), the police were justified in pursuing the defendant when he fled and then displayed a weapon (see, People v Matienzo, 81 NY2d 778, 780; People v Martinez, 80 NY2d 444, 448; People v Selby, 220 AD2d 544, 545). Thus, the officers were engaged in *651a lawful activity when they were injured by the defendant, and the convictions of assault in the second degree are supported by legally sufficient evidence (see, Penal Law § 120.05 [3]; People v Voliton, 83 NY2d 192, 197; People v Sawyer, 270 AD2d 293, 294; cf., People v Contes, 60 NY2d 620).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]). Ritter, J. P., Florio, Feuerstein and Crane, JJ., concur.